JOY, Justice
(dissenting opinion on motion for rehearing).
I would grant the motion for rehearing.
This is a summary judgment case and it is incumbent upon the moving party to show no genuine issue of a material fact. Appellants’ contention that the statute of limitations did not begin to run until discovery of the note which gave rise to the cause of action raises a genuine issue as to a material fact.
The general rule as stated in 54 C.J.S. Limitations of Actions § 205, P. 216 is that ignorance of a cause of action ordinarily does not toll the statute of limitations. It is further stated “* * * the statute runs from the time the cause of action first accrues notwithstanding such ignorance, if the facts may be ascertained by inquiry or diligence, or if the ignorance is not willful and does not result from negligence or lack of diligence. The reason for the rule seems to be that in such cases ignorance is the result of want of diligence and the party cannot thus take advantage of his own fault.”
Art. 5527, R.C.S. provides that actions or suit upon a debt founded upon a contract in writing must be commenced within four years from the date the cause of action shall have accrued. However, the courts of this state have recognized as an exception to the statute of limitations one referred to as the “discovery” rule, or the “blameless ignorance” rule. That is that the statute of limitations does not begin to run until a party learns of his cause of action, or in the exercise of ordinary diligence, should have learned of the cause of action. Gaddis v. Smith, 417 S.W.2d 577 (Sup.Ct.); Atkins v. Crosland, 417 S.W.2d 150 (Sup.Ct.); Harrison v. Orr, 296 S.W. 871, modified in 10 S.W.2d 381 (both Comm.App. and approved); McCord v. Bailey, 200 S.W.2d 885 (Tex.Civ.App.) n. w. h.; Kennedy v. Ellisor, 154 S.W.2d 284 (Tex.Civ.App.) refused; Cox v. Clay, 237 S.W.2d 798 (Tex.Civ.App.) refused n. r. e.
The fact that plaintiffs discovered the note in question in the middle of the limitations period, had limitations begun to run on the due date of the note, is immaterial if the statute did not begin until the note was discovered. Plaintiffs would still have four years from the date of discovery in which to file their suit.
Whether or not plaintiffs’ lack of knowledge of their cause of action was caused by their failure to exercise ordinary diligence is a question of fact to be determined upon a trial on the merits.
Defendant’s affidavit filed in support of his motion for summary judgment set out the defense of cancellation of the note by agreement between the defendant-payor and the deceased-payee. This issue also is one for determination by the trier of the facts. However, since this contention is controverted by plaintiffs’ pleading and affidavit, defendant’s contention is not considered herein in view of the fact that this is a summary judgment.
Although there seems to be no cases directly in point, I am of the opinion that the reasons for the exception to the statute and the general rule seem to be no less compelling herein than in those cases where our courts have applied the exception in equity wherein the party sought to be held chargeable with the statute of limitations did not know, and could not have known by the exercise of reasonable diligence, of his cause of action.
I would grant the motion for rehearing and reverse and remand.